Citation Nr: 1736871	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-16 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

The appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The appellant served on an initial period of active duty for training (ACDUTRA) from October 1987 to March 1988, with reservist service and related periods of ACDUTRA and inactive duty training (INACDUTRA) thereafter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In June 2016, the appellant testified at a Board hearing conducted via video-conference before the undersigned Veterans Law Judge.  

In September 2016, the Board remanded this matter for further development.  


FINDING OF FACT

The appellant's currently-diagnosed multiple sclerosis did not have its onset during a period of ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The appellant is seeking service connection for multiple sclerosis, which he reports was first diagnosed in 2003 and which he asserts initially manifested during his period of initial ACDUTRA in 1987/88.  Specifically, he reports that his in-service symptoms of head pressure, dizziness, and stomach cramps, as documented in a January 1988 service treatment record, are evidence of this in-service onset of his current multiple sclerosis.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated while performing ACDUTRA or for an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(22)-(24), 106(d), 1131; 38 C.F.R. § 3.6(c), (d), 3.303.

"To establish a right to compensation for a present disability, a [claimant] must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

At the outset of this analysis, the Board notes that while service connection for multiple sclerosis may be awarded as presumptively related to a period of active duty if this chronic disease manifests to a compensable degree within seven years of said active duty, the appellant has no such qualifying "active duty" service, as he has only served during periods of ACDUTRA and INACDUTRA; thus, service connection may not be awarded pursuant to the provisions of 38 U.S.C.A. §§ 1101, 1112 and 38 C.F.R. §§ 3.307, 3.309, as a matter of law.  See Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010).  See also Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

However, as referenced above, service connection for diseases such as multiple sclerosis may be granted based on evidence of onset during a period of ACDUTRA, and the appellant posits that his aforementioned symptoms documented in January 1988 during a period of ACDUTRA of head pressure, dizziness, and stomach cramps were in fact the initial manifestations of his multiple sclerosis, affirmatively diagnosed in 2003.  

In order to determine whether these symptoms, or any other in-service symptoms, were indeed the initial manifestations of multiple sclerosis, the Board remanded this case in September 2016 to ensure that the entirety of the appellant's available service treatment records and service personnel records were obtained, as well as all pertinent medical records reflecting his treatment for multiple sclerosis.  (Service department responses reflect that the appellant's entire personnel folder was associated with the claims file per the Board's remand directives, but that no new service treatment records were associated with the record, as all available service treatment records had previously been provided to the RO.)  Upon completion of this development and review of the related records, the RO submitted this evidence to a VA physician in October 2016 who reviewed the evidence, conducted an examination of the appellant, and offered an opinion as to the relationship between the appellant's current multiple sclerosis and service.  

The evidence provided to the examiner for review included the appellant's service personnel and treatment records, which reflect only one instance of symptoms that could potentially be correlated to multiple sclerosis, namely those symptoms recorded in a January 1988 treatment record during a period of ACDUTRA.  The examiner also reviewed the private medical records, which reflect the appellant's diagnosis of multiple sclerosis in 2003, and a medical opinion authored in July 2016 by his private primary care physician, in which the physician opines that it is "possible and plausible" that the appellant's current multiple sclerosis was evident when the appellant experienced a neurological illness during service in the late 1990's.

After examining and interviewing the appellant, the examiner confirmed his current diagnosis of multiple sclerosis, but upon review of the record, the examiner opined that it is less likely than not that the appellant's current multiple sclerosis, diagnosed in 2003, had its initial onset during a period of ACDUTA.  In support of this opinion, the examiner stated that the appellant's in-service symptoms of head pressure, dizziness, and stomach cramps, as documented in a January 1988 service treatment record, are not typical symptoms of multiple sclerosis.  Rather, the examiner explained that typical multiple sclerosis symptoms include sensory abnormalities in the limbs and face, visual loss, motor symptoms, diplopia, and balance disturbances.  As to the appellant's other reported in-service cognitive problems, reported to the examiner during the appellant's examination, the examiner stated that these symptoms, without other accompanying symptoms typical of multiple sclerosis, were insufficient to suggest the in-service onset of multiple sclerosis.  The examiner found the chronology of symptoms recorded at the time of the appellant's multiple sclerosis diagnosis further supported the conclusion that multiple sclerosis did not manifest in service.  In that regard, at  the time of his initial multiple sclerosis diagnosis in 2003, the appellant reported that he had been experiencing symptoms indicative of multiple sclerosis for several months prior to the time of treatment.

While the Board does not doubt the sincerity of the appellant's belief that his multiple sclerosis began in service, and the Board finds the appellant's competent reports of in-service and post-service symptoms to be generally credible, the appellant has no known or reported medical training, and thus lacks the requisite expertise to link his current multiple sclerosis to service, as determining the existence of such a relationship is a complex medical matter requiring related expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  Moreover, as noted by the VA examiner, the chronology of the symptoms may not have been recollected correctly.  Thus, the appellant's statements as to causation lack probative value, and competent medical evidence regarding causation is required to decide this claim.  

The relevant medical evidence regarding causation includes the July 2016 private medical opinion of the appellant's primary treatment provider and the November 2016 VA medical opinion.  As the July 2016 private medical opinion is equivocally stated, positing that such a relationship is "possible and plausible" and relating current multiple sclerosis to some unspecified period of reservist service, the opinion is insufficient to decide the claim as service connection cannot be based on speculation.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that equivocal language such as "may be" is the same as "may not be" and therefore cannot provide the requisite nexus for a grant of service connection).  

Conversely, the October 2016 VA medical opinion is unequivocally stated, based on a comprehensive and accurate review of the record, considers the appellant's competent report of in-service symptoms not documented in his service treatment records, and is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, the opinion provider must be fully informed of the pertinent factual premises, provide a fully articulated opinion, and provide a supportive reasoned analysis).  Accordingly, the Board finds that the November 2016 VA medical opinion is probative evidence against the appellant's claim and is persuasive given the explanation.    
 
Thus, as the more probative evidence of record fails to support a conclusion that the appellant's current multiple sclerosis had its onset in service, the preponderance of evidence is against the appellant's claim.  Accordingly, there is no reasonable doubt that may be resolved on the appellant's behalf, and service connection for multiple sclerosis is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for multiple sclerosis is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


